IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA


GRETNA RACING, LLC,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,

                                        CASE NO. 1D14-3484
v.
                                        CORRECTED PAGES: pgs 3, 6, 15, 17

                                        CORRECTION IS UNDERLINED IN RED
DEPARTMENT OF BUSINESS                  MAILED: October 5, 2015
AND PROFESSIONAL                        BY: NMS
REGULATION, DIVISION OF
PARI-MUTUEL WAGERING,


      Appellee.


_____________________________/
Opinion filed October 2, 2015.
An appeal from a Final Order of the Department of Business and Professional
Regulation.
Marc W. Dunbar, Tallahassee and David S. Romanik of David S. Romanik, P.A.,
Oxford, for Appellant.
David J. Weiss of Ausley & McMullen, P.A., Tallahassee, for Amicus Curiae
Gadsden County, Florida in support of Appellant.
Pamela Jo Bondi, Attorney General, Allen Winsor, Solicitor General, Adam S.
Tanenbaum, Chief Deputy Solicitor General, and Jonathan A. Glogau, Chief,
Complex Litigation, Tallahassee, for Appellee.

                                    1
                        ON MOTION FOR REHEARING

MAKAR, J.

      Gadsden County, where the pari-mutuel facilities of Gretna Racing, LLC.,

are located, held a countywide non-binding vote in January 2012, the result of

which showed that the sentiments of a majority of its electorate favor slot machines

at those facilities. Based upon that vote, Gretna Racing now seeks a license for slot

machines. Via local referenda authorized by a 2004 state constitutional

amendment, however, slot machines were approved and are currently permitted in

only two Florida counties: Miami-Dade and Broward. Art. X, § 23, Fla. Const. The

question in this statutory interpretation case is whether the Legislature intended to

allow expansion of slot machines via local referendum into all other Florida

counties in like manner through a 2009 enactment. See Ch. 2009-170, Laws of

Florida, § 19 (amending section 551.102(4), Fla. Stat.). Because the Gadsden

County vote was not an authorized “referendum,” amounting to only a non-binding

vote of the electorate, it has no binding legal effect. Moreover, nothing in the

language, structure, or history of slot machine legislation, including section

551.102(4), Florida Statutes, provides authorization for the holding of slot machine

referenda in counties other than Miami-Dade and Broward counties. The




                                         2
administrative order denying issuance of a slot machine license to Gretna Racing is

upheld. 1

                                          I.

                             A. The 1885 Constitution

      Florida has no history or tradition of allowing slot machines within its

borders. To the contrary, other than a very brief period in the State’s history—a

depression era lacuna from about 1935 to 1937 when the state legislature and the

state supreme court were briefly in synch over their legality in highly limited

circumstances—slot machines have been prohibited as unlawful lotteries from

statehood until the recent passage of a constitutional amendment in 2004

authorizing referenda in Miami-Dade and Broward Counties to permit their usage

(more on that later).

      The 1885 Constitution prohibited lotteries. Art. III, § 23 (1885) (“Lotteries

are hereby prohibited in this State.”). As mechanical slot machines developed

shortly before the turn of the century, they were generally considered within this


1
 Due to the retirement of a panel member soon after the issuance of our original
opinions, three things happened. First, a motion for rehearing and rehearing en
banc was filed upon which the Court’s members began voting as to the latter.
Second, via random assignment, a replacement for the retired panel member was
done administratively. Third, in light of the reconstitution of the panel, the en banc
Court all but unanimously voted to abate its vote on the pending motion for en
banc review to allow the panel to consider the case anew, which we have done,
granting the motion for rehearing and substituting this opinion.
                                           3
prohibition. Because the 1885 Constitution did not define the scope of what

constituted a lottery, the Legislature had a degree of flexibility in determining its

definitional parameters, which it exercised by enacting the State’s first slot

machine statute in 1935, allowing for their use. By doing so, the Florida Supreme

Court was put in the position of deciding whether slot machines were

impermissible under the state constitution’s anti-lottery provision, resulting in a

judicial decision that altered the three-part lottery test that had prevailed since

shortly after the 1885 Constitution was enacted (a lottery = prize + chance +

consideration). In an adroit ruling, the supreme court added a fourth part to the

test—widespread operation—which allowed the use of slot machines unless they

became too prevalent. That decision, Lee v. City of Miami, 163 So. 486 (Fla.

1935), upheld the facial validity of a statute allowing the use of specified slot

machine-like devices, but held that their widespread use might amount to an

impermissible lottery under the constitutional prohibition. Id. at 490 (“It may be

that some of [the coin-operating vending machines], or possibly all of them in their

operation, will become [illegal lotteries]; but we leave that question to be

determined when a specific case arises.”); see also Hardison v. Coleman, 164 So.

520, 524 (Fla. 1935) (lotteries include “such gambling devices or methods which

because of their wide or extensive operation a whole community or country comes

within its contaminating influence”). Thus, as of 1935, a limited class of slot
                                         4
machines were deemed permissible, and were authorized by legislative act, so long

as their use was not widespread or extensive across a community. Slot machines,

like the proverbial camel’s nose under the tent, rapidly proliferated but soon fell in

disfavor due to their widespread use and deleterious effects. 2 As one commentator

has noted:

      When the Florida Supreme Court decided Lee and Hardison in 1935,
      it must have viewed slot machines as novelties and standalone
      devices, like Mr. Hardison's slot machine, as opposed to paper lottery
      tickets, which could be sold and distributed all over a community.
      Things did not unfold in the next two years in the way the Florida
      Supreme Court apparently expected in 1935. In 1937, the Florida
      comptroller, the same J.M. Lee who had prevailed in Lee, prepared a
      document for Florida Governor Fred Cone estimating there to be
      10,000 slot machines with total yearly play of $52 million in Florida.
      Even children were allowed to gamble on these machines. Slot
      machines in their actual operation had collectively turned out to be
      widespread and lotteries under Lee’s criteria, but the Florida Supreme
      Court did not have a case to revisit the issue directly. Instead, the
      legislature and Governor Cone took matters into their own hands by
      repealing the 1935 slot machine statute in 1937. The vote for repeal in
      the legislature was overwhelming. This repeal statute, which also
      banned slot machines, was authored and vigorously championed by a
      young representative and future Florida governor named LeRoy
      Collins, who called the two-year experience with slot machines “a
      dose of moral poison.”


2
  See generally Stephen C. Bousquet, The Gangster in Our Midst: Al Capone in
South Florida 1930-1947, 76 Fla. Hist. Q. 297, 307 (1998) (history of gangster Al
Capone in Miami, noting that “wide-open gambling rackets in South Florida
stretched from Coral Gables north to Fort Lauderdale” and that the “legalization of
racetrack betting in 1931, and of slot machines four years later, made South Florida
a mecca for gamblers.”).
                                          5
David G. Shields, Slot Machines in Florida? Wait A Minute, Fla. B.J., Sept./Oct.

2013, at 12 (footnotes omitted). In two years, a complete turn of the wheel had

occurred; slot machines were prohibited once again. By 1939, the three-part test

was back in force; the “widespread operation” part that the court temporarily relied

upon to legitimize slot machines was now absent. See Little River Theatre Corp. v.

State ex rel. Hodge, 185 So. 855, 861 (Fla. 1939) (“The authorities are in accord

that a lottery has three elements; first, a prize; second, an award by chance; and,

third, a consideration.”). And slot machines were again relegated to nothing more

than a societal menace. Pasternack v. Bennett, 190 So. 56, 57 (Fla. 1939) (“[I]t is

definitely settled in this jurisdiction that those devices commonly known as slot

machines are gambling devices; that the use and operation of them has a baneful

influence on the persons who indulge in playing them and that they constitute such

a menace to public welfare and public morals as to be subject to the police power

of the State to regulate, control, prohibit or destroy them.”).

                              B. The 1968 Constitution

      Over three decades passed before the issue of lotteries arose again. In

adopting a new state constitution, the people of the State of Florida included an

anti-lottery provision that drew upon the 1885 Constitution’s ban of all lotteries

with the limitation that certain existing types of pari-mutuel pools would be

allowed to continue. The new anti-lottery provision stated: “Lotteries, other than
                                           6
the types of pari-mutuel pools authorized by law as of the effective date of this

constitution, are hereby prohibited in this state.” Art. X, § 7, Fla. Const. (1968). In

essence, the 1968 constitutional revision cemented in place the statewide ban on all

types of lotteries (which would include slot machines used on a widespread basis),

allowing only the limited types of gaming that then existed by law.

       This point was made in a case out of Jacksonville, Florida, in which the

legality of bingo was questioned under the new constitution. By close vote, the

Florida Supreme Court held that because bingo was legislatively authorized at the

time of article X, section 7’s enactment, it was grandfathered in as a permissible

lottery.

       Obviously, the makers of our 1968 Constitution recognized horse
       racing as a type of lottery and a ‘pari-mutuel pool’ but also intended
       to include in its sanction those other lotteries then legally functioning;
       namely, dog racing, jai alai and bingo. All other lotteries including
       bolito, cuba, slot machines, etc., were prohibited.

Greater Loretta Imp. Ass’n v. State ex rel. Boone, 234 So. 2d 665, 671-72 (Fla.

1970) (emphasis added). As the highlighted language makes evident, the supreme

court—consistent with article X, section 7’s clear language—drew a bright line:

existing “lotteries” such as pari-mutuel pools for dog racing, jai alai and bingo

survived; all other “lotteries” including “slot machines” were impermissible.

Whatever authority the Legislature may have previously had to allow these types

of gaming was gone. A broad definition of lottery now prevailed, one that included
                                       7
slot machines, but which excluded gaming then-sanctioned by legislation. A new

era was ushered in, one in which a constitutional amendment was necessary to

allow any type of activity broadly understood as a lottery under article X, section 7

other than those grandfathered in. This understanding of the constitutional

language, as interpreted in Greater Loretta was put into doubt in 2004, as the next

section explains.

                    C. The 2004 Slots Amendment and Chapter 551

       After the decision in Greater Loretta, interest in expanding gaming in

Florida via constitutional amendment increased. Various failed proposals were

attempted.3 In the 1986 general election, however, the state constitution was

amended to authorize a state-run lottery whose net proceeds would be put in a state

education trust fund. Art. X, § 15(a), Fla. Const. (“Lotteries may be operated by

the state.”).

       Starting in 2002, an effort was made to amend the constitution to allow slot

machines in all counties by local referenda. Proposed section 19(a) of the

amendment stated:



3
  See, e.g., Floridians Against Casino Takeover v. Let’s Help Florida, 363 So. 2d
337 (Fla. 1978) (proposed amendment to authorize state-regulated, privately
operated casino gambling in Dade and Broward Counties with tax revenues to be
used for education and local law enforcement purposes) (allowed on ballot, but
failed).
                                        8
        (a) Slot machines are hereby permitted in those counties where the
        electorate has authorized slot machines pursuant to referendum, and
        then only within licensed pari-mutuel facilities (i.e., thoroughbred
        horse racing tracks, harness racing tracks, jai-alai frontons, and
        greyhound dog racing tracks) authorized by law as of the effective
        date of this section, which facilities have conducted live pari-mutuel
        wagering events in each of the two immediately preceding twelve
        month periods.

Advisory Op. to the Att’y. Gen. re Authorization for Cnty. Voters to Approve or

Disapprove Slot Machines Within Existing Pari-Mutuel Facilities, 813 So. 2d 98,

99 (Fla. 2002). The proposal was held to violate the single subject requirement and

was thereby removed from the ballot.

        In 2004, a more limited constitutional amendment was proposed “that would

permit two Florida counties to hold referenda on whether to permit slot machines

in certain parimutuel facilities.” Advisory Op. to the Att’y. Gen. re Authorizes

Miami-Dade & Broward Cnty. Voters To Approve Slot Machines In Parimutuel

Facilities, 880 So. 2d 522 (Fla. 2004) (“Advisory Op. re: Slot Machines”). 4 Those


4
    The proposal was as follows:
        Article X, Florida Constitution, is hereby amended to add the
        following as section 19:
        SECTION 19. SLOT MACHINES-
        (a) After voter approval of this constitutional amendment, the
        governing bodies of Miami-Dade and Broward Counties each may
        hold a county-wide referendum in their respective counties on
        whether to authorize slot machines within existing, licensed
                                      9
opposing the so-called Slots Amendment argued in their briefs that the

amendment, if passed, would allow a form of lottery and thereby amend the anti-

lottery provision of the constitution without saying so in the ballot summary. No

party cited Greater Loretta, nor did the Florida Supreme Court in its advisory

opinion, which said—contrary to both Greater Loretta’s statement that slot

      parimutuel facilities (thoroughbred and harness racing, greyhound
      racing, and jai-alai) that have conducted live racing or games in that
      county during each of the last two calendar years before the effective
      date of this amendment. If the voters of such county approve the
      referendum question by majority vote, slot machines shall be
      authorized in such parimutuel facilities. If the voters of such county
      by majority vote disapprove the referendum question, slot machines
      shall not be so authorized, and the question shall not be presented in
      another referendum in that county for at least two years.
      (b) In the next regular Legislative session occurring after voter
      approval of this constitutional amendment, the Legislature shall adopt
      legislation implementing this section and having an effective date no
      later than July 1 of the year following voter approval of this
      amendment. Such legislation shall authorize agency rules for
      implementation, and may include provisions for the licensure and
      regulation of slot machines. The Legislature may tax slot machine
      revenues, and any such taxes must supplement public education
      funding statewide.
      (c) If any part of this section is held invalid for any reason, the
      remaining portion or portions shall be severed from the invalid portion
      and given the fullest possible force and effect.
      (d) This amendment shall become effective when approved by vote of
      the electors of the state.
Advisory Op. re: Slot Machines, 880 So. 2d at 522-23. After passage, it was placed
in section 23 of article X rather than section 19.
                                        10
machines are an impermissible type of lottery under the 1968 constitution, and the

holdings in Lee and Hardison that slot machines would be impermissible lotteries

if in widespread use—that slot machines are not a form of lottery. Id. at 525. In

doing so, the supreme court relied only on its 1930s decisions in Lee and Hardison,

citing them for the proposition that the court had “long since settled the question of

whether slot machines constitute lotteries.” Id. at 525. On its face, the supreme

court’s advisory opinion overlooked its precedent in Greater Loretta and

misapprehended the limited scope of Lee and Hardison, which during their fleeting

shelf lives in the 1930s never authorized slot machines on a widespread basis.

      To effectuate the Slots Amendment, the Legislature in 2005 enacted Chapter

551, Florida Statutes, entitled “Slot Machines”, which laid out the authority for slot

machines in Miami-Dade and Broward Counties and the manner in which they

would be regulated. As to authority, the statute in section 551.101, entitled “Slot

machine gaming authorized,” stated—and still states today—as follows:

      Any licensed pari-mutuel facility located in Miami-Dade County or
      Broward County existing at the time of adoption of s. 23, Art. X of the
      State Constitution that has conducted live racing or games during
      calendar years 2002 and 2003 may possess slot machines and conduct
      slot machine gaming at the location where the pari-mutuel
      permitholder is authorized to conduct pari-mutuel wagering activities
      pursuant to such permitholder's valid pari-mutuel permit provided that
      a majority of voters in a countywide referendum have approved slot
      machines at such facility in the respective county. Notwithstanding
      any other provision of law, it is not a crime for a person to participate

                                         11
      in slot machine gaming at a pari-mutuel facility licensed to possess
      [slot machines] and conduct slot machine gaming or to participate in
      slot machine gaming described in this chapter.

§ 551.101, Fla. Stat.; Ch. 2005-362, § 1, Laws of Fla. The bracketed phrase was

added in 2007. Ch. 2007-5, § 129, Laws of Fla. No other change has been made to

this section, which specifies the breadth of the counties for whom authorization is

explicitly authorized: Miami-Dade and Broward only.

      This point was emphasized in an inter-branch dispute over the State’s

gaming compact with the Seminole Tribe. See Fla. House of Reps. v. Crist, 999

So. 2d 601, 614 (Fla. 2008) (“The state’s constitution authorizes the state lottery,

which offers various Class III games, and now permits slot machines in Miami–

Dade and Broward Counties.”) (emphasis added). Indeed, in holding that

Governor Crist exceeded his authority in signing a compact with the Seminole

Tribe that allowed for gaming that was illegal under Florida law, the Florida

Supreme Court said “[i]t is . . . undisputed . . . that the State prohibits all other

types of Class III gaming, including lotteries not sponsored by the State and slot

machines outside Miami–Dade and Broward Counties.” Id. (emphasis added). In

other words, as of 2008, the supreme court recognized that slot machines continued

to be illegal other than in Miami-Dade and Broward Counties, seemingly in

conflict with the supreme court’s 2004 statement in Advisory Opinion re: Slot

Machines.
                                         12
                    D. The 2009 Amendments to Chapter 551

      Because the gaming compact with the Seminole Tribe had just been deemed

illegal, during its next general session in 2009 the Florida Legislature was

consumed with enacting legislation to ensure a legal compact was achieved, which

resulted in last minute legislative ping-pong between the Senate and House to

finalize what ultimately was chapter 2009-170, Laws of Florida. What began and

progressed through the session as a bill devoted entirely to the Seminole Tribe

gaming compact issue, Senate Bill 788 ultimately morphed into a final bill that

also included the amendment to section 551.102(4) at issue here.

      During the conference committee process, the following amendment to

section 551.102 was added and approved:

      551.102. Definitions.
      As used in this chapter, the term:

      (4) “Eligible facility” means any licensed pari-mutuel facility located
      in Miami-Dade County or Broward County existing at the time of
      adoption of s. 23, Art. X of the State Constitution that has conducted
      live racing or games during calendar years 2002 and 2003 and has been
      approved by a majority of voters in a countywide referendum to have
      slot machines at such facility in the respective county; any licensed
      pari-mutuel facility located within a county as defined in s. 125.011,
      provided such facility has conducted live racing for 2 consecutive
      calendar years immediately preceding its application for a slot machine
      license, pays the required license fee, and meets the other requirements
      of this chapter; or any licensed pari-mutuel facility in any other county
      in which a majority of voters have approved slot machines at such
      facilities in a countywide referendum held pursuant to a statutory or
                                           13
      constitutional authorization after the effective date of this section in the
      respective county, provided such facility has conducted a full schedule
      of live racing for 2 consecutive calendar years immediately preceding
      its application for a slot machine license, pays the required licensed
      fee, and meets the other requirements of this chapter.


Ch. 2009-170, § 19, Laws of Fla. Sections 4 through 25 of the act would not take

effect by their enactment; instead, they would only take effect if specified events in

the process of establishing the Seminole Gaming Compact were achieved. 5 These

conditions precedent were removed during the next legislative session. Ch. 2010-

29, § 4, Laws of Fla.

      The 2009 amendment to “eligible facilities” has two clauses, referred to as

the “second clause” and “third clause.” The former, which was designed to expand

the number of facilities in Miami-Dade County beyond those existing at the time,

was upheld in Florida Gaming Centers, Inc. v. Florida Department of Business &

Professional Regulation, 71 So. 3d 226 (Fla. 1st DCA 2011) (statute allowing

holders of pari-mutuel wagering permits in Miami-Dade County to obtain approval


5
  The contingencies were met “if the Governor and an authorized representative of
the Seminole Tribe of Florida execute an Indian Gaming Compact pursuant to the
Indian Gaming Regulatory Act of 1988 and requirements of this act, only if the
compact is ratified by the Legislature, and only if the compact is approved or
deemed approved, and not voided pursuant to the terms of this act, by the
Department of the Interior, and such sections take effect on the date that the
approved compact is published in the Federal Register.” Ch. 2009-170, § 26, Laws
of Fla.
                                          14
for slot machines in that county did not violate constitutional provision authorizing

slot machine gaming in Miami–Dade County; Legislature may expand slot

machine gaming beyond the existing facilities provided they meet the specified

criteria). The third clause, the one at issue in this litigation, is claimed by Gretna

Racing to be the Legislature’s expression of authority to allow slot machine

referenda in any of the other sixty-five counties where pari-mutuel facilities are

currently located; 6 the Department reads its differently, siding with the hearing

officer and the Attorney General, who read it to say that the authorization for slot

machine referenda does not exist other than in Miami-Dade and Broward Counties.




6
  Gretna Racing correctly notes that other than Miami-Dade and Broward Counties,
seventeen other counties currently have pari-mutuel facilities thereby making them
the only ones eligible for slot machines because statutory locational restrictions
prevent new facilities absent legislative action. § 550.054(2), Fla. Stat. (2015).
Even so, this potential geographic expansion of slot machines is eyebrow-raising.
Using population data (which does not account for tourists), Miami-Dade and
Broward currently have about 4,532,109 residents (about 22.8% of the State’s
overall population). If slot machines were permitted in facilities in these seventeen
additional counties, whose populations total 8,590,612 (or about 43.2% of the
State’s overall population), a tripling of direct access to slot machines (66.0%)
would occur; if indirect access is taken into account, by including adjacent
counties, the percentage jumps to 96.6%, leaving only ten counties (all rural,
totaling only about 3.4% of the State’s population) that neither have, nor have a
neighboring county with, a pari-mutuel facility. See U.S. Census Bureau, State &
County QuickFacts, quickfacts.census.gov/qfd/states/12000.html (last visited July
2, 2015); Pari-Mutual Permitholders with 2014-2015 Operating Licenses (Nov. 24,
2014),               http://www.myfloridalicense.com/dbpr/pmw/documents/MAP-
Permitholders--WITH--2014-2015-OperatingLicenses--2014-11-24.pdf.
                                         15
                                         II.

                                         A.

      This case has been presented as a statutory interpretation case, but, as an

initial matter, it is not at all clear that the Legislature has the constitutional

authority to expand the use of slot machines outside of the geographic areas of

Broward and Miami-Dade Counties as permitted by article X, section 23. The

Florida Supreme Court’s decision in Greater Loretta, which has not been

overturned, explicitly held that article X, section 7, of the 1968 Constitution,

prohibited—as a form of lottery—the use of slot machines anywhere in the State. It

is worth repeating: “All other lotteries including bolito, cuba, slot machines, etc.,

were prohibited.” 234 So. 2d at 672 (emphasis added). Yet the supreme court in

Advisory Opinion re: Slot Machines in 2004 stated its belief that its 1930s

decisions involving slot machines had settled the question of whether slot

machines are lotteries, but it did so without so much as mentioning its directly

contrary decision in Greater Loretta; the supreme court is not in the habit of

silently overruling its precedents. Puryear v. State, 810 So. 2d 901, 905-06 (Fla.

2002) (“We take this opportunity to expressly state that this Court does not

intentionally overrule itself sub silentio.”). So which is it? Are slot machines a

form of lottery that only the people may approve via constitutional amendment? Or



                                         16
are slot machines not prohibited as lotteries under article X, section 7, which may

be legislatively authorized statewide without constitutional authority?

      Despite the uncertainty that exists, counsel for Gretna Racing and the

Department at oral argument disagreed with the notion that any constitutional

limitation exists on the Legislature’s authority to expand slot machines statewide;

they disagreed only on whether the statute at issue was intended to do so without

additional statutory or constitutional authority. Similarly, some argue that this

Court has already implicitly held in Florida Gaming Centers that the Legislature is

not limited by the anti-lottery provision in article X, section 7, and may expand slot

machines statewide if it chose to do so. That case, of course, did not make such a

holding, didn’t even mention Greater Loretta, and was limited to only whether a

facility in Miami-Dade County could be legislatively included as an eligible

facility for slot machines in that already-approved jurisdiction. 71 So. 3d at 227-29.

That the Legislature allowed additional facilities in a county already authorized by

article X, section 23, to have slot machines is a far different question than whether

the Legislature may allow expansion into any other counties that have not been

given constitutional authority to hold slot machine referenda. As such, it appears

that a serious unresolved question exists, one upon which this Court need not pass

to resolve the specific dispute this case, but one for which a clear resolution is



                                         17
needed. See generally Shields, supra (discussing the need to address the conflict

between Greater Loretta and Advisory Opinion re: Slot Machines).

                                         B.

      Bearing in mind the history of the illegality of slot machines in Florida, and

keeping the Florida Supreme Court’s uncertain jurisprudence about slot machines

as lotteries as a backdrop, we turn to the statutory interpretation question at issue:

Did the Legislature intend its 2009 amendment to the definition of “eligible

facility” in section 551.102(4) to authorize the counties other than Miami-Dade

and Broward to hold slot machine referenda in their jurisdictions without the

passage of additional authority for such referenda?

      The key portion to be interpreted is whether “a majority of voters have

approved slot machines at such facilities in a countywide referendum held

pursuant to a statutory or constitutional authorization after the effective date of

this section in the respective county.” § 551.102(4), Fla. Stat. (emphasis added).

The question is which of two differing interpretations of the italicized phrase

should prevail.

      Gretna Racing operates a pari-mutuel facility in Gadsden County, which

held a “voter’s sentiments” election on January 31, 2012, on the topic pursuant to

section 125.01(1)(y), Florida Statutes. Gretna Racing reads this phrase as two

separate and independent provisions: “held [1] pursuant to a statutory or
                                         18
constitutional authorization [2] after the effective date of this section.” It reads the

latter portion—[2]—to mean that a county is authorized to hold a local vote on slot

machine approval “after the effective date” of the statute. Rather than modifying

the immediately adjacent word “authorization,” it views [2] as modifying the word

“held” only, which appears eight words earlier. It reads the former portion—[1]—

as meaning that slot machine approval need only be “pursuant to a statutory or

constitutional authorization” on the books at the time of the vote. It rejects reading

[1] and [2] together as requiring specific or additional statutory or constitutional

authorization for county referenda to approve slot machines, such as the

authorization given to Miami-Dade and Broward under article X, section 23;

instead, a county may hold a slot machine vote under whatever existing general

authority it has to submit a votes to the public.

      The Department offers a different view, one that is consistent with a plain

reading of the statute, the rules of statutory construction, and the history of slot

machine legislation in Florida. The Department views the phrase “pursuant to a

statutory or constitutional authorization after the effective date of this section” as

one continuous, connected union of words that collectively state the authority to

which a slot machine referendum must be held. The phrase, in total, directly

follows and modifies the words “referendum held” to explain that the “statutory or

constitutional authorization” for a referendum on slot machines must be “after the
                                          19
effective date of this section.” In other words, the legal “authorization” for such a

vote is not already on the books; the authorization must be “after” the section’s

effective date.

      This reading is superior to that posited by Gretna Racing in many ways.

First, under a plain reading approach the language at issue is essentially one long

adjective modifying “referendum,” explaining what authorization is necessary for

future county referenda on slot machines. It does not require that the two

components of the phrase, [1] and [2], be separated and moved about like

refrigerator magnets to restructure and thereby change the meaning of the statute.

Under Gretna Racing’s reading, the statute would read: “referendum held [2] after

the effective date of this section and [1] pursuant to an existing general statutory or

constitutional authorization of referenda after the effective date of this section.”

Separating and re-positioning the phrase “after the effective date of this section” to

an earlier point changes the statute markedly; detaching the two neighboring words

“authorization after” from one another removes the direct temporal connection

between them. Read as written by the Legislature, the “statutory or constitutional

authorization” for the referenda must have arisen “after the effective date of this

section.” Moreover, the phrase “referendum held pursuant to a statutory or

constitutional authorization after the effective date of this section” envisions a

separate and distinct new basis of authority; if existing referenda powers were
                                          20
enough, the statute need only say “held pursuant to a statutory or constitutional

authorization,” making the “a” redundant. It is plain that this statute alone does not

provide the authorization for statewide slot machine referenda.

      This perspective is consistent with the Attorney General’s view of the third

clause, upon which the hearing officer heavily relied:

      Applying standard rules of statutory and grammatical construction, it
      is clear that the phrase “after the effective date of this section”
      modifies the words immediately preceding it, i.e., “a statutory or
      constitutional authorization.” Specifically, under the last antecedent
      doctrine of statutory interpretation, qualifying words, phrases, and
      clauses are to be applied to the words or phrase immediately
      preceding, and are not to be construed as extending to others more
      remote, unless a contrary intention appears. Here, all pertinent
      considerations confirm that the Legislature intended that any statutory
      or constitutional authorization for a slots-approving referendum must
      occur after July 1, 2010, the effective date of the relevant portion of
      section 551.102(4), Florida Statutes.

Op. Att’y Gen. 12-01 (2012) (internal citations and footnotes omitted); see also

State v. Fam. Bank of Hallandale, 623 So. 2d 474, 478 (Fla. 1993) (“Although an

opinion of the Attorney General is not binding on a court, it is entitled to careful

consideration and generally should be regarded as highly persuasive.”); Beverly v.

Div. of Beverage of Dep’t of Bus. Reg., 282 So. 2d 657, 660 (Fla. 1st DCA 1973)

(official opinions of the Attorney General, though not binding, are “entitled to

great weight in construing the law of this State.”). The Attorney General continued,

saying:
                                         21
      Similarly, if a county’s existing powers were sufficient to authorize a
      slots-approving referendum, there would be no need to include the
      phrase “pursuant to a statutory or constitutional authorization.” Had
      the Legislature simply been referring to a county’s existing statutory
      or constitutional authority, the following stricken language could have
      been omitted without causing any change in the meaning of the
      statute:

            “any licensed pari-mutuel facility in any other county in
            which a majority of voters have approved slot machines
            at such facilities in a countywide referendum held after
            the effective date of this section in the respective county,
            provided such facility has conducted a full schedule of
            live racing for 2 consecutive calendar years immediately
            preceding its application for a slot machine license, pays
            the required licensed fee, and meets the other
            requirements of this chapter.”

      Instead, the Legislature chose to mandate that the referendum be held
      “pursuant to a statutory or constitutional authorization”—an explicit
      qualifier that appears to be unique in the Florida Statutes. Indeed, no
      other referendum provision in the Florida Statutes employs similar
      language. Thus, I cannot conclude that the language “statutory or
      constitutional authorization” merely recognizes a county’s authority in
      existence as of the effective date of the act. Rather, the Legislature’s
      chosen language requires the adoption of a statute or constitutional
      amendment specifically authorizing a referendum to approve slot
      machines.

Op. Att’y Gen. Fla. 12-01 (2012) (footnotes omitted). Her opinion, though not

binding, and merely persuasive, is spot on.

      The statute need not be rewritten to achieve the Department’s view by

inserting the word “enacted” between “authorization” and “after” (i.e., “pursuant to

                                        22
statutory or constitutional authorization enacted after the effective date of this

section.”). While insertion of the word “enacted” may provide a degree of clarity,

it is unnecessary. And from a grammatical viewpoint, the statute would need to say

“pursuant to a statute statutory or constitutional amendment authorization enacted

after the effective date of this section” to be intelligible. Statutes and constitutions

can be “enacted”; saying an “authorization” was “enacted” is exceptionally

awkward.

      Second, the Department’s reading is more faithful to the statute’s structure

and answers the question of what legal authorization is necessary for local slot

referenda. Keep in mind that no statutes exist that provide authorization for slot

machine approval via county referenda other than those passed to effectuate

referenda in Miami-Dade and Broward as constitutionally authorized, see, e.g.,

§§ 551.101 (slot machines in Miami-Dade and Broward authorized “provided that

a majority of voters in a countywide referendum have approved slot machines at

such facility in the respective county.”) and .104(2) (“An application may be

approved by the division only after the voters of the county where the applicant’s

facility is located have authorized by referendum slot machines within pari-mutuel

facilities in that county as specified in s. 23, Art. X of the State Constitution.”).

Gretna Racing cannot point to any such authorization; all it relies upon is a

generalized “voter sentiment” statute (discussed later) that provides no
                                          23
authorization for approval of any substantive matter of county concern.

§ 125.01(y), Fla. Stat. Gretna Racing’s reading of section 551.102(4) would

transform an exceedingly limited authority for county straw polls into a broad

authority to expand slot machines statewide, which cannot possibly be what the

Legislature intended.

      Third, if the Legislature truly intended to immediately expand the authority

of counties to hold referenda on slot machines, without future “statutory or

constitutional authorization” for such referenda, it assuredly would have amended

a critical portion of the slot machine statute, which is the authorization section,

entitled “Slot machine gaming authorized.” § 551.101, Fla. Stat. That statute,

which limits authorized slot machine gaming to Miami-Dade and Broward

Counties, was not amended to include any other possibilities.

      Fourth, it takes little imagination to envision, particularly in the heat of an

internal debate over legislation about the Seminole Tribe gaming compact, that the

potential proliferation of slot machines statewide in competition with the Tribe’s

gaming operations would merit some legislative statement about how local

expansion beyond Miami-Dade and Broward might occur. On this point, the

Attorney General, recognizing the context in which section 551.102(4) was

amended, said:



                                        24
      [T]he conclusion that additional legislative authorization is required
      for a slots-approving referendum gives due recognition to the context
      in which the Legislature adopted the relevant portion of section
      551.102(4), Florida Statutes. The language in question took effect as
      part of legislation ratifying a gaming compact between the State and
      the Seminole Tribe of Florida, which contained provisions mandating
      a reduction or loss of revenue to the State in response to an expansion
      of slot machine gambling beyond that which existed at the time of the
      compact’s adoption. To read the pertinent language in section
      551.102(4) as allowing counties other than Miami-Dade and Broward
      by referendum to authorize slot machines, absent specific legislative
      or constitutional authority, would be at odds with the legislation as a
      whole. Specifically, that interpretation of the statute would eliminate
      the State’s control over its continued entitlement to a substantial
      amount of revenue from the Seminole Tribe. In light of the intense
      consideration and debate that went into the Legislature’s approval of
      the Seminole compact, it is virtually unthinkable that the Legislature
      would have intended to both undermine and ratify the compact in the
      same enactment. The basic canons of statutory interpretation require
      me to reject a reading of section 551.102(4) that would lead to such an
      absurd result. 7

Op. Att’y Gen. Fla. 12-01 (2012). In this context, the third clause is easily seen as a

statement that set the parameters for possible future expansion via county


7
  Nine thousand, six hundred voters (33.5% of the 28,684 then-registered in
Gadsden County), weighed in on the question, 6,042 favorably. That the
sentiments of these 6,042 voters in one of Florida’s smaller counties, representing
just 0.085% of registered voters statewide at the time, could unilaterally jeopardize
the State’s receipt annually of hundreds of millions of revenues under the Seminole
Tribe compact punctuates how unfathomable such a result would be. See Fla.
Dep’t of State, Div. of Elections, Voter Registration Year to Date Report: January
2012,      available     at    http://dos.myflorida.com/elections/data-statistics/voter-
registration-statistics/voter-registration-monthly-reports/.
                                          25
referendum, which would require “statutory or constitutional authorization after

the effective date of this section.” This view of the statute does not render it

meaningless or inconsequential. It reflects that the authority to expand slot

machines beyond Miami-Dade County must be pursuant to a statutory or

constitutional authorization that currently does not exist, which makes sense given

the first clause’s limitation to Miami-Dade County as well as the doubt that

surrounds whether the Legislature has authority to expand slot machines into

counties other than Miami-Dade and Broward without a constitutional amendment

like article X, section 23. Nothing prohibits legislation that has a contingency that

makes a statute effective only upon some triggering event (such as possible future

authorization of slot machines on a local basis via referendum). And nothing

prohibits the Legislature from enacting a statute that operates as a restraint on

society with a stated understanding about how that restraint might be eliminated in

the future. Not all statutes are blossoms; some are only seeds. One need look no

further than our state constitution, which has a provision allowing for the

legislature to pass a special law without notice to an affected community that “is

conditioned to become effective only upon approval by vote of the electors of the

area affected.” Art. III, § 10, Fla. Const. (emphasis added). By analogy, the

enactment of the third clause in 551.102 was the legislature acting in anticipation

of a contingency.
                                         26
      Fifth, to the extent one sees an ambiguity in the statute, the legislative

history, exceptionally limited as it is (nothing written, only comments by

legislators during a floor debate), is helpful. The Attorney General’s opinion is

again persuasive on this point:

      Legislative intent, the cornerstone of all statutory interpretation, may
      be illuminated by the comments of the sponsor or proponents of a bill
      or amendment. The Senate bill sponsor, Senator Dennis Jones, gave
      the following explanation on second reading of the 2010 legislation in
      response to a question about the local referendum process for a county
      that wants to add slot machine gaming and how that process would
      work:

             “Should we want to expand in the future, a Legislature
             would come back and . . . let’s just say we wanted to go
             to Class III slots, we could not do that as a local bill but
             we could come up here and file it as a general bill and
             should that bill pass to allow [a county] to have a
             referendum of the people and then the people vote on it,
             if it was passed, we could get Class III slots but it
             [would] also break the compact with the Indians.”

      In further clarification, Senator Jones stated:

             “If they have a referendum in a county outside of Miami-
             Dade and Broward for the purpose of Class III gaming
             and the Legislature passes the legislation to allow that
             county to have the referendum, the county has the
             referendum and that referendum passes, then that would
             effectively break the payments of the compact.” (e.s.)

      The above explanation by a sponsor of the legislation clearly indicates
      that, under the pertinent language in section 551.102(4), Florida
      Statutes, a county referendum to approve slots must be specifically
                                      27
      authorized by a statute or constitutional amendment enacted after July
      1, 2010. Such an explanation is contrary to any assertion that the
      Legislature intended the provisions of section 551.102(4), in
      conjunction with a county's already-existing powers, to constitute
      authority for a county to hold a referendum on slot machine gaming.

Op. Att’y Gen. Fla. 12-01 (2012) (footnotes omitted). What’s more, Gretna Racing

seeks an exception to the long-standing prohibition against slot machines, the

possession and use of which are criminal acts absent clear authorization, which is

why the statute at issue is strictly construed as opposed to expansively interpreted.

PPI, Inc. v. Dep’t of Bus. & Prof’l Reg., Div. of Pari-Mutuel Wagering, 698 So. 2d

306, 308 (Fla. 3d DCA 1997) (“The penny-ante statute is an exception to long-

standing Florida law that prohibits all such forms of gambling; as such, it is to be

strictly construed.”); State v. Nourse, 340 So. 2d 966, 969 (Fla. 3d DCA 1976)

(“Being an exception to a general prohibition, any such statutory provision is

normally construed strictly against the one who attempts to take advantage of the

exception.”).

      In sum, little commends the reading that Gretna Racing places on section

551.104(2), and essentially every meaningful means of statutory interpretation

favor the Department’s view, which is itself accorded great weight. Orange Park

Kennel Club, Inc. v. State, Dep’t of Bus. & Prof’l Reg., 644 So. 2d 574, 576 (Fla.

1st DCA 1994) (“An agency’s construction of a statute which it administers is

entitled to great weight and will not be overturned unless the agency’s
                                   28
interpretation is clearly erroneous; the agency’s interpretation need not be the sole

possible interpretation or even the most desirable one; it need only be within the

range of possible interpretations.”). For these reasons, the denial of Gretna

Racing’s request for a slot machine license was proper.

                                         C.

       Finally, even if the statute could be read as Gretna Racing suggests, the

Gadsden County vote was neither a “referendum” nor did it provide voter approval

as section 551.104(2) requires, which states that a “majority of voters have

approved slot machines at such facilities in a countywide referendum” to be

eligible. (Emphasis added). The state constitution provides that “Special elections

and referenda shall be held as provided by law.” Art. VI, § 5, Fla. Const. The

phrase “as provided by law” means an act passed by the Legislature. Holzendorf v.

Bell, 606 So. 2d 645, 648 (Fla. 1st DCA 1992).

       The sole statutory authorization the County relied upon for holding a

“referenda” on slot machines, section 125.01(1)(y), Florida Statutes, neither

provides for a “referendum” nor does it permit voter approval of any substantive

matters. It states in relevant part:

       (1) The legislative and governing body of a county shall have the
       power to carry on county government. To the extent not inconsistent
       with general or special law, this power includes, but is not restricted
       to, the power to:
       ...
                                         29
        (y) Place questions or propositions on the ballot at any primary
      election, general election, or otherwise called special election, when
      agreed to by a majority vote of the total membership of the legislative
      and governing body, so as to obtain an expression of elector sentiment
      with respect to matters of substantial concern within the county. No
      special election may be called for the purpose of conducting a straw
      ballot.

§ 125.01(1)(y), Fla. Stat. (emphasis added). Rather than allowing for voter

approval on a substantive matter, which is the essence of a referendum, see 5

McQuillin Mun. Corp. § 16:51 (3d ed.) (“Referendum is the right of people to have

an act passed by the legislative body submitted for their approval or rejection.”)

(footnote omitted), section 125.01(1)(y) merely allows for voters to express their

sentiments on a matter. Voter sentiment falls short of voter approval; sentiment is

mere opinion akin to a straw vote that is non-binding; approval is authorization,

which is binding. City of Miami v. Staats, 919 So. 2d 485, 487 (Fla. 3d DCA 2005)

(non-binding straw ballot defective because “it fails to adequately inform the

voting public that their response has no official effect, i.e., that the ballot question

is simply a nonbinding opinion poll.”); 5 McQuillin Mun. Corp. § 16:51 (3d ed.)

(“Ordinarily, ‘referendum’ does not include nonbinding public questions.”)

(footnote omitted). At most, the County could only have put to the voters the non-

binding question of whether they are supportive of slot machines in the Gretna

Racing facility. City of Hialeah v. Delgado, 963 So. 2d 754, 757 (Fla. 3d DCA


                                          30
2007). And to the extent the County’s vote under section 125.01(1)(y) is portrayed

as a binding “referendum,” it was not; it could not have been absent statutory or

constitutional authorization giving the County referendum powers. As we said in

Holzendorf, “Since the constitution expressly provides that the power of

referendum can be granted only by the legislature, it is beyond the power of the

electorate to say what shall or shall not be done by referendum.” Id. The

administrative order, even if incorrect in its construction of section 551.102(4) is

nevertheless legally correct. Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731 So.

2d 638, 645 (Fla. 1999) (appellate court not limited to “reasons given by the trial

court but rather must affirm the judgment if it is legally correct regardless of those

reasons”).

                                         III.

      The Department’s interpretation of the third clause in section 551.102(4) is

an entirely reasonable one. The alternative view, which would restructure the

statute and change its meaning to allow slot machines to be deployed on a

statewide basis without any clear authority to do so, is inconsistent with principles

of statutory and constitutional construction, legislative intent, and the history of

laws prohibiting slot machines in the State of Florida. Because the issue presented

is one of great public importance statewide, the following certified question is

appropriate:
                                         31
      Whether the Legislature intended that the third clause of section
      551.102(4), Florida Statutes, enacted in 2009, authorize expansion of
      slot machines beyond Miami-Dade and Broward Counties via local
      referendum in all other eligible Florida counties without additional
      statutory or constitutional authorization after the effective date of the
      act?

Should our supreme court choose to review this question, consideration should also

be given to resolution of the Legislature’s authority under the 1968 Constitution to

authorize slot machines at pari-mutuel facilities in counties other than Miami-Dade

or Broward, whose authority arises from article X, section 23. Puryear v. State, 810

So. 2d 901, 905-06 (Fla. 2002) (“Where this Court’s decisions create this type of

disharmony within the case law, the district courts may utilize their authority to

certify a question of great public importance to grant this Court jurisdiction to

settle the law.”); Leisure Resorts, Inc. v. Frank J. Rooney, Inc., 654 So. 2d 911,

912 (Fla. 1995) (“Having accepted jurisdiction, we may review the district court’s

decision for any error.”).

AFFIRMED.

      BILBREY, J., CONCURRING IN PART and IN RESULT WITH

OPINION; BENTON, J., DISSENTING WITH OPINION.




                                         32
BILBREY, J., concurring in part and in result.
      Following the retirement of the Honorable Nikki Clark from this Court the

“luck of the draw”8 has placed me on the three judge panel assigned to consider the

motion for rehearing. While there is no clear guidance on the appropriate standard

the successor judge is to apply when passing on a motion for rehearing, my

decision to grant rehearing is based on the following considerations.

      Certainly, the judgment of a retired colleague is entitled to some deference.

In considering the authority of a successor trial judge, the Florida Supreme Court

has stated:

      While a judge should hesitate to undo his own work, and should
      hesitate still more to undo the work of another judge, he does have,
      until final judgment, the power to do so and may therefore vacate or
      modify the Interlocutory rulings or orders of his predecessor in the
      case. This ‘code’ of restraint is not based solely on the law of the case
      but is founded upon considerations of comity and courtesy.

Tingle v. Dade County Bd. of County Com'rs, 245 So. 2d 76, 78 (Fla. 1971).9 I

believe such a code of restraint applies to an appellate judge as well. Nevertheless,

only deference is required, and a successor judge is not required to always vote

identically to the predecessor on rehearing. “Nor is the Court, to borrow a famous

8
  See In re Doe 13-A, 136 So. 3d 748, 756 (Fla. 1st DCA 2014) (Swanson, J.,
dissenting on denial of rehearing en banc).
9
  At the appellate level a case is not final until the mandate issues. Washington v.
State, 637 So. 2d 296 (Fla. 1994). The mandate has not issued here, and the
motion for rehearing was timely filed.

                                         33
phrase, a potted plant.” United States v. HSBC Bank USA, N.A., 2013 WL

3306161, *5 (E.D. N.Y. 2013) (citation omitted). After all, it is not uncommon for

any judge to change his or her mind when faced with a motion for rehearing.10

      Given that I believe that a successor judge has some discretion in

considering a motion for rehearing, but should be hesitant to do so, the next issue is

the appropriate standard any judge should apply to such a motion. Rule 9.330(a),

Florida Rules of Appellate Procedure, provides in part, “[a] motion for rehearing

shall state with particularity the points of law or fact that, in the opinion of the

movant, the court has overlooked or misapprehended in its decision.”

Furthermore, “[a] motion for rehearing must address some error or omission in the

resolution of an issue previously presented in the main argument.” Phillip J.

Padovano, Florida Appellate Practice § 21:2 (2015).

      It is clear that the original panel decision did not overlook any points of law

or fact. Judge Benton’s detailed, original majority decision squarely addressed all
10
  I have been in the position of successor judge on a motion for rehearing on many
occasions in my brief time on this Court, and although I may have decided some of
those cases differently had I been on the original panel, until today I only thought
that rehearing was appropriate in one case. See Morales v. State, -- So. 3d --, 40
Fla. Law Weekly D1219 (Fla. 1st DCA May 22, 2015) (Bilbrey, J., concurring). I
believe consideration can be given to whether the original decision was a
substantial departure from established law and how important the issue was which
the original panel decided. I also think that the decision of a supermajority of this
Court to abate the vote on whether to grant en banc review pending a decision on
the motion for rehearing, shows that my colleagues believe I have some level of
autonomy in considering the motion.
                                         34
of the issues which the parties raised. The other basis then to grant rehearing

would be if the original decision misapprehended some point of law or fact. 11 This

provision of rule 9.330(a) gives me greater leeway and greater comfort in agreeing

that it is appropriate to grant rehearing.

      I respectfully disagree with Judge’s Benton’s reading of section 551.102(4),

Florida Statutes. More particularly, I conclude that he has misapprehended the

third clause of the statute which defines an eligible facility. I find Judge Makar’s

discussion of the plain reading approach and the last antecedent doctrine in section

II. B. particularly persuasive. “In construing a statute, we look first to the statute’s

plain meaning.” Moonlit Waters Apts., Inc. v. Cauley, 666 So. 2d 898, 900 (Fla.

1996). “[R]elative and qualifying words, phrases and clauses are to be applied to

the words or phrase immediately preceding, and are not to be construed as

extending to, or including, others more remote.”           City of St. Petersburg v.

Nasworthy, 751 So. 2d 772, 774 (Fla. 1st DCA 2000). 12 Plainly, the “after the


11
   “Misapprehend” or “misapprehended” is not defined the Florida Rules of
Appellate Procedure or in Black’s Law Dictionary. “Misapprehend” is defined by
the Oxford English Dictionary (2nd ed. 1989) as “to apprehend wrongly; not to
understand rightly; to attach a wrong meaning to.” The Merriam-Webster Online
Dictionary defines misapprehend as “to apprehend wrongly: misunderstand.”
Merriam-Webster, http://www.merriam-webster.com (last visited August 13,
2015).
12
   The best argument for Judge Benton’s reading of the statute is his observation
that the third clause of section of section 551.102(4) is rendered meaningless if
read in the manner suggested by the Department. Perhaps, however, the
                                         35
effective date of this section” language in section 551.102(4) modifies the

immediately preceding “a statutory or constitutional authorization” phrase, and not

the more remote “referendum held” phrase.

       The misapprehension in the original decision as what qualifies as an

“eligible facility” is very significant. As noted in footnote 6 of Judge Makar’s

opinion, if the original decision were to stand, seventeen Florida Counties would

be eligible to conduct referenda on slot machine expansion and potentially allow

slot machines in contravention of the will of the Florida Legislature as expressed

by the Seminole Compact.        Rehearing is therefore necessary to address this

misapprehension.




Legislature included the third clause in order to prevent the statute being deemed a
special law, which is prohibited by article III, section 10 of the Florida
Constitution. See Dep’t of Bus. & Prof’l Regulation v. Gulfstream Park Racing
Ass’n., Inc., 967 So. 2d 802 (Fla. 2007) (explaining a statute is unconstitutional, as
a special law, if it is a law which relates to or operates upon particular persons or
things); Dep’t of Bus. Regulation v. Classic Mile, Inc., 541 So. 2d 1155 (Fla.
1989). When the third clause was enacted, the second clause was also enacted.
Ch. 2009-170, §19, Laws of Fla. Without the third clause, section 551.102(4)
would have no potential state-wide application beyond Miami-Dade and Broward
counties. Furthermore, Judge Benton’s reading of the third clause is inconsistent
with entire Seminole Compact authorization also contained in Chapter 2009-170,
Laws of Florida, which offered to grant the Seminole Tribe of Florida exclusivity
over all slot machines outside of Miami-Dade and Broward Counties. Why would
the Legislature offer the Seminole Tribe exclusivity over slot machines while at the
same time authorizing up to seventeen Florida Counties the ability to intrude on
this exclusivity? By my reading of section 551.104(4), it did not.
                                          36
      I therefore fully concur in those parts of Judge Makar’s opinion regarding

the interpretation of section 551.102(4), Florida Statutes. Specifically, I join in

sections I. D., II. B., II. C., and III. I also concur in the result which Judge Makar

reaches, and with the certified question.

      While I agree that the dicta in Greater Loretta Improvement Ass’n. v. State

ex rel. Boone, 234 So. 2d 665, 671-72 (Fla. 1970), unnecessarily calls into question

the ability of the Legislature to regulate slot machines, I also agree with Judge

Benton that the settled state of the law in Florida is that slot machines are not

lotteries and therefore may be regulated (and legalized) by the Legislature without

running afoul of article X, section 7 of the Florida Constitution. See Advisory Op.

to the Att’y Gen. re Authorizes Miami-Dade and Broward County Voters to

Approve Slot Machines in Parimutuel Facilities, 880 So. 2d 522 (Fla. 2004) (citing

Lee v. City of Miami, 121 Fla. 93, 163 So. 486, 490 (1935)); see also Florida

Gaming Centers, Inc. v. Florida Dept. of Bus. and Prof’l. Regulation, 71 So. 3d

226 (Fla. 1st DCA 2011). Because I read Judge Makar’s decision as not being

predicated on this constitutional issue, I find it unnecessary to dissent in part.




                                            37
BENTON, J., dissenting.

      I would reverse the Department’s order denying the application Gretna

Racing, LLC (Gretna Racing) filed—after a majority in Gadsden County had voted

“Yes” in a referendum on the question “Shall slot machines be approved for use at

the pari-mutuel horsetrack facility in Gretna, FL?”—for a license to conduct slot

machine gaming at its horsetrack facility in Gretna.

      The Gadsden County Commission is but one of a half dozen county

commissions who voted to put slot machine referenda on ballots in reliance on

statutory language they read to render eligible for slot machine licenses

             any licensed pari-mutuel facility in any other [than
             Miami-Dade or Broward] county in which a majority of
             voters have approved slot machines at such facilities in a
             countywide referendum held pursuant to a statutory or
             constitutional authorization after the effective date of this
             section . . . .
Ch. 2009–170, § 19, at 1792, Laws of Fla. (2009). At issue is whether the local

officials’ reading of the statutory language—which is also Gretna Racing’s—is

correct. This question of statutory interpretation—not any constitutional or policy

issue—lies at the heart of the present case.

      The Department maintains that it “‘is not authorized to issue a slot machine

license to a pari-mutuel facility in a county which . . . holds a countywide

                                          38
referendum to approve such machines, absent a statutory or constitutional

provision enacted after July 1, 2010, authorizing such referendum.’” Answer Brief

at pp. 4-5 (emphasis added; citation omitted). But section 551.102(4), Florida

Statutes (2006), does not contain the word “enacted.” “‘Usually, the courts in

construing a statute may not insert words or phrases in that statute or supply an

omission that to all appearances was not in the minds of the legislators when the

law was enacted. When there is doubt as to the legislative intent, the doubt should

be resolved against the power of the court to supply missing words.’” Special

Disability Trust Fund, Dep’t of Labor & Emp’t Sec. v. Motor & Compressor Co.,

446 So. 2d 224, 226 (Fla. 1st DCA 1984) (quoting Rebich v. Burdine’s, 417 So. 2d

284, 285 (Fla. 1st DCA 1982) (internal citation omitted)). Inserting the word

“enacted” also strips the quoted statutory language of any legal effect.13


      13
          See Butler v. State, 838 So. 2d 554, 555-56 (Fla. 2003) (“Because the
Legislature does not intend to enact purposeless or useless laws, the primary rule
of statutory interpretation is to harmonize related statutes so that each is given
effect.” (citation omitted)); Sharer v. Hotel Corp. of Am., 144 So. 2d 813, 817 (Fla.
1962) (“It should never be presumed that the legislature intended to enact
purposeless and therefore useless, legislation. Legislators are not children who
build block playhouses for the purpose, and with the gleeful anticipation, of
knocking them down. It would be the heighth [sic] of absurdity to assume that the
legislature intentionally prescribed a formula which creates the need for a Special
Disability Fund, and in the next breath deviously destroyed its own handiwork—
thus making a mockery of the intended beneficent purpose of the Special Disability
Fund itself. . . . We cannot be persuaded that a majority of the legislators
designedly used an indirect, unusual and abnormal procedure. It suggests either
inadvertence or cabal.” (footnote omitted)).
                                          39
      Under the Department’s construction of the third clause of section

551.102(4), a referendum could only occur if another statute (or a constitutional

amendment) was enacted (or adopted) authorizing a referendum. But that was the

status quo before section 551.102(4) was amended (or, indeed, enacted). It goes

without saying that the Legislature could enact or amend a statute, or that the

people could adopt a constitutional amendment, authorizing a referendum. That

was true before chapter 2009-170, section 19, was enacted, and remains true after

the enactment. There was no need or purpose in enacting a statutory provision to

state the obvious. “We have recognized that ‘the Legislature does not intend to

enact useless provisions, and courts should avoid readings that would render [any]

part of a statute meaningless.’ State v. Goode, 830 So. 2d 817, 824 (Fla. 2002); see

also Martinez v. State, 981 So. 2d 449, 452 (Fla. 2008) (repeating this quote).

‘[W]ords in a statute are not to be construed as superfluous if a reasonable

construction exists that gives effect to all words.’ State v. Bodden, 877 So. 2d 680,

686 (Fla.2004).” Metro. Cas. Ins. Co. v. Tepper, 2 So. 3d 209, 215 (Fla. 2009).

We should decline the invitation to interpret the third clause in a way that would

render the clause perfectly meaningless, nugatory and without any legal effect.

      The Legislature has plenary authority over slot machines, authority the

parties themselves do not question here. At oral argument, the assistant attorney

general representing the Department conceded that the Florida Constitution does
                                      40
not restrict the Legislature’s authority to allow slot machines (as opposed to

lotteries). While Judge Makar’s opinion goes on at some length about our supreme

court’s jurisprudence in this area, making much of dicta in Greater Loretta

Improvement Association v. State ex rel. Boone, 234 So. 2d 665, 671–72 (Fla.

1970), it acknowledges that the last word from the Florida Supreme Court came in

Advisory Opinion to the Attorney General Re: Authorizes Miami–Dade and

Broward County Voters to Approve Slot Machines in Parimutuel Facilities, 880

So. 2d 522, 525 (Fla. 2004), where the court actually held:

                    We have long since settled the question of whether
             slot machines constitute lotteries. In Lee v. City of
             Miami, 121 Fla. 93, 163 So. 486, 490 (1935), we
             addressed the question of whether certain legislatively
             described gambling machines, such as slot machines,
             constituted lotteries prohibited by the state constitution.
             We concluded they did not.


“The Constitution of Florida is a limitation of power, and, while the Legislature

cannot legalize any gambling device that would in effect amount to a lottery [other

than state operated lotteries authorized by article X, section 15 of the Florida

Constitution], it has inherent power to regulate [or not] or to prohibit [or not] any

and all other forms of gambling.” Lee, 163 So. at 490. Accord Hialeah Race

Course, Inc. v. Gulfstream Park Racing Ass’n, 37 So. 2d 692, 694 (Fla. 1948)

(“Authorized gambling is a matter over which the state may . . . exercise its police
                                         41
power . . . .”).   Any implication that a constitutional amendment was or is

necessary to allow slot machines by general law is unwarranted. 14

      But, the broad reach of legislative authority over slot machines and pari-

mutuel wagering notwithstanding, the Legislature is subject, in this area, too, to

constitutional restrictions on special laws and general laws of local application.15


      14
         See Pasternack v. Bennett, 190 So. 56, 57 (Fla. 1939) (“[I]t is . . . settled
in this jurisdiction that those devices commonly known as slot machines are
gambling devices . . . subject to the police power of the State to regulate, control,
prohibit or destroy them.”); Eccles v. Stone, 183 So. 628, 631-32 (Fla. 1938)
(recounting that the Legislature legalized the operation of slot machines in 1935,
then prohibited the operation of coin-operated gambling devices in 1937, and that
the “state policy has for many years been against all forms of gambling, with the
exception of the legislative enactment legalizing parimutuel wagers on horse
racing and the 1935 Act legalizing the operation of slot machines”); Fla. Gaming
Ctrs., Inc. v. Fla. Dep’t of Bus. & Prof’l Regulation, 71 So. 3d 226, 229 (Fla. 1st
DCA 2011) (“The Legislature has broad discretion in regulating and controlling
pari-mutuel wagering and gambling . . . .”).
      15
          Compare, e.g., Fla. Dep’t of Bus. & Prof’l Regulation v. Gulfstream Park
Racing Ass’n, 967 So. 2d 802, 809 (Fla. 2007) (holding a statute regulating live
broadcasts of horse races was unconstitutional as a special law, albeit enacted in
the guise of a general law, without compliance with the requirements for the
enactment of special laws because the conditions making the provision applicable
“existed only in the area where Gulfstream was located, and there was no
reasonable possibility that they would ever exist in another part of the state”);
Dep’t of Bus. Regulation v. Classic Mile, Inc., 541 So. 2d 1155, 1158–59 (Fla.
1989) (holding statute regarding thoroughbred horse racing was unconstitutional as
a special law in the guise of a general law because Marion County was the sole
county that would ever fall within the statutorily designated class of counties
eligible for licensure; rejecting argument that “the regulatory responsibilities given
to the state under the statute [were] part of the overall statewide regulatory scheme
                                           42
Constitutional restrictions on special laws and general laws of local application

may help explain resort to the ballot initiative that resulted in article X, section 23,

authorizing slot machines at certain (not all) pari-mutuel facilities in Miami-Dade

and Broward Counties, but not elsewhere.

      Article X, section 23 does not apply to Hialeah Race Track. Even though

located in Miami-Dade County, Hialeah Race Track does not and could not qualify



for the parimutuel industry, thereby rendering the statute a general law”; and
rejecting argument that the statewide impact of revenue that might be generated as
a result of the statute rendered the statute a general law); Ocala Breeders’ Sales Co.
v. Fla. Gaming Ctrs., Inc., 731 So. 2d 21, 24–25 (Fla. 1st DCA 1999) (holding
statute that enabled one thoroughbred horse breeder operating within the state to
obtain an exclusive license to conduct pari-mutuel wagering at its sales facility was
an unconstitutional special law enacted in the guise of a general law), aff’d, 793
So. 2d 899 (Fla. 2001), with, e.g., License Acquisitions, LLC v. Debary Real
Estate Holdings, LLC, 155 So. 3d 1137, 1142, 1147 (Fla. 2014) (holding a statute
that authorized a jai alai facility to convert to a dog track under certain
circumstances was a valid general law “because there is a reasonable possibility
that it could apply to ten of the eleven jai alai permits in the state” and rejecting an
interpretation of the statute that would render it an unconstitutional special law).
See also Dep’t of Legal Affairs v. Sanford-Orlando Kennel Club, Inc., 434 So. 2d
879, 882–83 (Fla. 1983) (concluding that legislation that, once passed, benefited
only a track in Seminole County, was a valid general law because the statute could
be applied to tracks that might be built in the future); Biscayne Kennel Club, Inc.
v. Fla. State Racing Comm’n, 165 So. 2d 762, 763–64 (Fla. 1964) (holding statute
regulating privilege of conducting harness racing was valid general act of uniform
operation because “all of the classifications effected by th[e] act are made on the
basis of factors which are potentially applicable to others” because “a number of
Florida counties may by future referendum acquire racing establishments . . .
within the class covered”).
                                          43
for licensure pursuant to section 551.104(2) (or the first clause of section

551.102(4)) because live racing or games did not occur there in “each of the last

two calendar years before” article X, section 23 was adopted.          The parties

stipulated in the proceedings below that “Hialeah’s application [which the

Department granted after the statutory amendment at issue here] was submitted

under the second (2nd) clause of § 551.102(4), F.S., enacted effective 7/1/10,” not

under section 551.104(2). Properly read, the second clause, like the third clause on

which Gretna Racing relies, expands the universe of eligible facilities beyond the

initial seven addressed in article X, section 23 and section 551.104(2). Hialeah

Race Track, like Gretna Racing’s horsetrack facility, was not among the initial

seven facilities.

       Summarizing the 2009 amendment to section 551.102(4), the title to Chapter

2009-170 described its effect as: “amending s. 551.102, F.S.; redefining the terms

‘eligible facility’ and ‘progressive system’ to include licensed facilities in other

jurisdictions,” not just in Miami-Dade or Broward. Ch. 2009-170, at 1749, Laws

of Fla. This description of the amendment makes clear its purpose to redefine

eligible facilities, not merely to lay the (wholly unnecessary) groundwork for a

subsequent statute or constitutional amendment to redefine terms.

       By making the amendment to section 551.102(4) applicable, not to Hialeah

                                        44
Race Track only, but statewide (“in any other county”) the drafters minimized—or

greatly reduced—the possibility that the amendment would be deemed

unconstitutional as a general law of local application (or a special law for the

benefit of the Hialeah Race Track). This was understandably a matter of concern:

Experience has taught that Hialeah Race Track’s competitors are a litigious lot.

      In response to enactment of this statutory amendment, indeed, perhaps to

prevent slot machine competition from the Hialeah Race Track, 16 holders of pari-

mutuel wagering permits in Miami–Dade County who were already licensed to

install slot machines sought a declaratory judgment that the 2009 amendment to

section 551.102(4) at issue here was unconstitutional in its entirety. See Fla.

Gaming Ctrs., Inc. v. Fla. Dep’t of Bus. & Prof’l Regulation, 71 So. 3d 226, 228

(Fla. 1st DCA 2011).     They argued that article X, section 23 of the Florida

Constitution limited legislative power to authorize slot machine gaming, by

implication, to licensed pari-mutuel facilities in Miami–Dade and Broward


      16
          Subsequent to the decision in Florida Gaming Centers, Inc. v. Florida
Department of Business & Professional Regulation, 71 So. 3d 226 (Fla. 1st DCA
2011), South Florida Racing Association, LLC, owner of Hialeah Race Track, filed
an application for a license to conduct slot machine gaming at the Hialeah Race
Track in Miami-Dade County. Before the 2009 amendment to section 551.102(4),
Hialeah Race Track was ineligible for such a license. It was not among the seven
facilities authorized by the 2004 constitutional amendment to be licensed to
conduct slot machine gaming because “live racing or games” did not take place at
Hialeah Race Track “during each of the last two calendar years before the effective
date of t[he] amendment.” Art. X, § 23, Fla. Const.
                                        45
Counties that had conducted live racing or games during calendar years 2002 and

2003. Id. (The Hialeah Race Track conducted racing during the two years before

it applied for a slot machine license, but not in 2002 and 2003, i.e., not “during

each of the last two calendar years before the effective date of” article X, section

23.)

       The incumbent licensees’ argument was rejected by each court that

considered it. We affirmed summary judgment upholding the constitutionality of

section 19 of chapter 2009-170, Laws of Florida, the 2009 amendment to section

551.102, and said: “[T]he only thing that Article X, section 23 limited was the

Legislature’s authority to prohibit slot machine gaming in certain facilities in the

two counties. Contrary to Appellants’ position, Article X, section 23 provides no

indication that Florida voters intended to forever prohibit the Legislature from

exercising its authority to expand slot machine gaming beyond those facilities in

Miami–Dade and Broward Counties meeting the specified criteria. Nor is there

any indication that Florida voters intended to grant the seven entities who met the

criteria a constitutionally-protected monopoly over slot machine gaming in the

state.” Id. at 229 (citation omitted). The Supreme Court of Florida denied review.

Fla. Gaming Ctrs., Inc. v. Fla. Dep’t of Bus. & Prof’l Regulation, 90 So. 3d 271

(Fla. 2012).


                                        46
      Against this background,17 the question before us remains a question of

statutory interpretation, and depends ultimately on the amendment’s wording.18


      17
          The Legislature, which was negotiating a (now expired) gaming compact
with the Seminole Tribe of Florida during the 2009 session, provided that the
statutory amendment before us in the present case would “take effect on the date
the approved compact is published in the Federal Register,” Ch. 2009-170, § 26, at
1803, Laws of Fla., if at all. Uncertainty about the gaming compact and the
prospect of a possibly prolonged period before the provision would take effect
fully explain why the Legislature required that authorizing referenda occur only
after the effective date of the amendment.
       The argument that a proliferation of slot machines “would be at odds with
the legislation as a whole,” Op. Atty. Gen. Fla. 2012-01 (2012), because it could
diminish revenue for the Seminole Tribe of Florida applies with equal force to the
immediately preceding clause authorizing slot machines at Hialeah Race Track.
The bill that became Chapter 2009-170 was apparently “the only train moving” in
the 2009 legislative session.
      18
         Given the language of the statute, there is no occasion for any extratextual
quest for legislative intent. In any event, the majority’s resort to a single
legislator’s views expressed after the legislation was enacted is inappropriate and
unpersuasive. It amounts to “oxymoronic ‘subsequent legislative history’” that can
“add nothing.” Walsh v. Brady, 927 F.2d 1229, 1233 n.2 (D.C. Cir. 1991).
“[E]fforts by individual members of Congress or congressional committees to state
retrospectively the earlier intention of the Congress as a legislative body do not
suffice to interpret the meaning of a statute formally enacted by an earlier
Congress.” U.S. v. City of Miami, Fla., 664 F.2d 435, 437 n.1 (5th Cir. 1981).
       The rule in Florida state courts to the same effect is also clear. See Sec.
Feed & Seed Co. v. Lee, 189 So. 869, 870 (Fla. 1939) (“We do not overlook the
support given appellants’ contention by affidavits of members of the Senate as to
what they intended to accomplish by the act brought in question. The law appears
settled that such testimony is of doubtful verity if at all admissible to show what
was intended by the Act.”); State v. Patterson, 694 So. 2d 55, 58 n.3 (Fla. 5th DCA
1997) (“The State correctly concedes that the testimony provided by former
Representative Glickman did not shed meaningful light on the legislature’s intent
                                          47
The language in contention does not reflect any “special agency expertise,” and the


in amending section 415.512. As stated in Security Feed & Seed Co. v. Lee, 138
Fla. 592, 189 So. 869 (1939), the testimony of individual members of the
legislature as to what they intended to accomplish is of doubtful worth in
determining legislative intent and may not even be admissible.”); McLellan v.
State Farm Mut. Auto. Ins. Co., 366 So. 2d 811, 813 (Fla. 4th DCA 1979) (stating
affidavit of legislator stating his view of legislative intent is “generally not
accepted as admissible evidence to demonstrate legislative intent”), disapproved on
other grounds, S.C. Ins. Co. v. Kokay, 398 So. 2d 1355 (Fla. 1981).
         As the court did in Michigan United Conservation Clubs v. Lujan, 949
F.2d 202, 209 (6th Cir. 1991), we should “decline to give significance to sponsors’
private thoughts expressed subsequent to the enactment of a bill or an
amendment.” See also Am. Constitutional Party v. Munro, 650 F.2d 184, 188 (9th
Cir.1981) (“As a member of the Conference Committee which drafted the
legislation, Representative Nelson’s statement might be entitled to some weight if
it had been made contemporaneously with the passage of the legislation. Coming
one year later, it is entitled to no weight and cannot be relied on as indicative of
legislative motivation or intent.”); Rogers v. Frito-Lay, Inc., 611 F.2d 1074, 1080
(5th Cir. 1980) (“The retroactive wisdom provided by the subsequent speech of a
member of Congress stating that yesterday we meant something that we did not say
is an ephemeral guide to history. Though even God cannot alter the past,
historians can, Compare Samuel Butler, Creation Revisited, c. 14, and other
mortals are not free from the temptation to endow yesterday with the wisdom
found today. What happened after a statute was enacted may be history and it may
come from members of the Congress, but it is not part of the legislative history of
the original enactment.”); 2A Norman Singer & Shambie Singer, Sutherland
Statutes & Statutory Construction § 48.16 (7th ed. 2007) (“A corollary to the
general rule against the use of statements by individual legislators made during
debate on a bill directs courts not to consider testimony about legislative intent by
members of the legislature which enacted a statute. Courts probably want to avoid
issues relating to the credibility of legislators and ex-legislators, in addition to the
reasons to avoid an individual legislator’s statements about legislative intent.
Postenactment statements made by a legislator about legislative intent, including
affidavits, are not part of the original enactment’s legislative history.”(footnotes
omitted)).
                                           48
Department does not maintain that any special agency expertise it may have in the

area of pari-mutuel wagering or gaming supports its construction. See State, Dep’t

of Ins. v. Ins. Servs. Office, 434 So. 2d 908, 912 n.6 (Fla. 1st DCA 1983) (“[B]y

urging a construction of these terms based upon their common, ordinary meanings,

the Department disavows the utilization of any special ‘agency expertise’ in its

interpretation of the statute. This mitigates, if it does not entirely eliminate, the

rule calling upon the court to accord ‘great deference’ to the agency’s

interpretation of the statute.”). See also Schoettle v. State, Dep’t of Admin., Div.

of Ret., 513 So. 2d 1299, 1301 (Fla. 1st DCA 1987) (same). The Department

explicitly relies, not on any purported agency expertise, but on an Attorney

General’s Opinion. 19


      19
          “Attorney General opinions do not, of course, have binding effect in court.
See Abreau v. Cobb, 670 So. 2d 1010, 1012 (Fla. 3d DCA 1996); Johnson v.
Lincoln Square Props., Inc., 571 So. 2d 541, 543 (Fla. 2d DCA 1990); Causeway
Lumber Co. v. Lewis, 410 So. 2d 511, 515 (Fla. 4th DCA 1981).” Edney v. State,
3 So. 3d 1281, 1284 (Fla. 1st DCA 2009). See also Bunkley v. State, 882 So. 2d
890, 897 (Fla. 2004) (recognizing that “opinions of the Attorney General are not
statements of law”); State v. Family Bank of Hallandale, 623 So. 2d 474, 478 (Fla.
1993) (“The official opinions of the Attorney General, the chief law officer of the
state, are guides for state executive and administrative officers in performing their
official duties until superseded by judicial decision.”); Comm’n on Ethics v.
Sullivan, 489 So. 2d 10, 13 (Fla. 1986) (noting that although the attorney general
has the ability pursuant to section 16.01(3), Florida Statutes, to issue advisory
opinions, “such power alone, and without any other constitutional demand, would
not make the attorney general a part of the judicial branch”); Browning v. Fla.
Prosecuting Attorneys Ass’n., 56 So. 3d 873, 876 n.2 (Fla. 1st DCA 2011)
                                          49
(“Attorney General opinions are not binding on Florida courts and can be
rejected.”); Ocala Breeder Sales Co. v. Div. of Pari–Mutuel Wagering, Dep’t of
Bus. Regulation, 464 So. 2d 1272, 1274 (Fla. 1st DCA 1985) (“Our holding is
contrary to the cited opinion of the attorney general, but that opinion is not binding
upon the court.”).
       In anticipation of applications like Gretna Racing’s, the Department posed
the following question to the Attorney General: “Does the third clause of section
551.102(4), Florida Statutes, . . . permit the Department to grant a slot machine
license to a pari-mutuel facility in a county which holds a countywide referendum
to approve such machines, absent a statutory or constitutional provision enacted
after July 1, 2010, authorizing such referendum?” Op. Att’y Gen. Fla. 2012–01
(2012). On January 12, 2012, the Attorney General opined the Department was
not authorized to issue a slot machine license pursuant to the third clause of section
551.102(4) “absent a statutory or constitutional provision enacted after July 1,
2010” because the governing clause “contemplates the necessity of additional
statutory or constitutional authorization before such a referendum may be held.”
Id.
      Attorney General Opinion 2012–01, on which the Department relied, given
in response to a letter in which Department Secretary Lawson requested the
Attorney General’s views, states in part:
             Section 551.104(1), Florida Statutes, provides in
             pertinent part that the Division “may issue a license to
             conduct slot machine gaming in the designated slot
             machine gaming area of the eligible facility.” (e.s.) The
             term “eligible facility” is defined for purposes of your
             inquiry to mean:
                   “any licensed pari-mutuel facility in any
                   other county in which a majority of voters
                   have approved slot machines at such
                   facilities in a countywide referendum held
                   pursuant to a statutory or constitutional
                   authorization after the effective date of this
                   section in the respective county, provided
                   such facility has conducted a full schedule
                                         50
      Review of the Department’s “construction” (based entirely on Attorney

                  of live racing for 2 consecutive calendar
                  years immediately preceding its application
                  for a slot machine license, pays the required
                  licensed fee, and meets the other
                  requirements of this chapter.”
                  ....
                   In light of the amendment to section 551.102(4),
            Florida Statutes, a question has arisen as to whether the
            statute’s third clause contemplates that a county may now
            hold a referendum to authorize slot machines, or,
            alternatively, whether the statute contemplates the
            necessity of additional statutory or constitutional
            authorization before such a referendum may be held.
            Based on my review of the statute, I conclude that
            additional statutory or constitutional authorization is
            required to bring a referendum within the framework set
            out in the third clause of section 551.102(4).
                   . . . I am of the opinion that the Department of
            Business and Professional Regulation is not authorized to
            issue a slot machine license to a pari-mutuel facility in a
            county which, pursuant to the third clause in section
            551.102(4), Florida Statutes, holds a countywide
            referendum to approve such machines, absent a statute or
            constitutional provision enacted after July 1, 2010,
            authorizing such referendum.
(Footnote omitted.) Attorney General Opinion 2012–01 relied heavily on the
location of the phrase “after the effective date of this section” within what the
Opinion called “the third clause of section 551.102(4).”
      Attorney General Opinion 2012-01 also relies on a mistaken reading of the
second clause of the amendment; and, under the heading of legislative intent, the
remarks of a single legislator made during the session in the year following the
session in which Chapter 2009-170, section 19, Laws of Florida, was enacted.
                                        51
General Opinion 2012-01) of the statute is de novo. See Fla. Dep’t of Children &

Family Servs. v. P.E., 14 So. 3d 228, 234 (Fla. 2009). “Legislative intent guides

statutory analysis, and to discern that intent we must look first to the language of

the statute and its plain meaning.” Id. The “‘statute’s text is the most reliable and

authoritative expression of the Legislature’s intent.’ Courts are ‘without power to

construe an unambiguous statute in a way which would extend, modify, or limit, its

express terms or its reasonable and obvious implications.’” Hooks v. Quaintance,

71 So. 3d 908, 910–11 (Fla. 1st DCA 2011) (citations omitted).

      The Department’s construction would render superfluous the entire third

clause, the clause that begins “any licensed pari-mutuel facility in any other

county,” on which Gretna Racing relies. In this connection, it must be said that

Attorney General Opinion 2012–01 is correct on one point,20 viz.:



      20
          Attorney General Opinion 2012-01’s claim that “there were no pre-
effective date referenda to be excluded from the ambit of” the third clause is
plainly incorrect, however. The first clause covers pari-mutuel licensees in Miami-
Dade and Broward Counties that had conducted live racing or games in 2002 and
2003. The second clause covers pari-mutuel licensees in Miami-Dade County that
had conducted live racing for two consecutive calendar years immediately
preceding applying for a slot machine license. The third clause applies to pari-
mutuel licensees that conduct live racing for two consecutive calendar years
immediately preceding applying for a slot machine license in any other county in
which a referendum succeeds after July 1, 2010, including any such Broward
County facilities that did not already have slot machine licenses, even though
Broward County can be said to have conducted a “pre-effective date
referend[um].”
                                         52
            It is a maxim of statutory construction that a statute is to
            be construed to give meaning to all words and phrases
            contained within the statute and that statutory language is
            not to be assumed to be mere surplusage.11
                   11
                     See, e.g., Terrinoni v. Westward Ho!, 418
                   So.2d 1143 (Fla. 1st DCA 1982); Unruh v.
                   State, 669 So.2d 242 (Fla. 1996) (as a
                   fundamental rule of statutory interpretation,
                   courts should avoid readings that would
                   render part of a statute meaningless); Op.
                   Att’y Gen. Fla. 91–16 (1991) (operative
                   language in a statute may not be regarded as
                   surplusage).
“‘When the Legislature makes a substantial and material change in the language of

a statute, it is presumed to have intended some specific objective or alteration of

the law, unless a contrary indication is clear.’” Altman Contractors v. Gibson, 63

So. 3d 802, 803 (Fla. 1st DCA 2011) (quoting Mangold v. Rainforest Golf Sports

Ctr., 675 So. 2d 639, 642 (Fla. 1st DCA 1996)).

      The Department’s quibbles do not address this basic point. Contrary to the

Department’s assertion, Gretna Racing’s interpretation does not render superfluous

the phrase “pursuant to a statutory or constitutional authorization.”          The

referendum that made Gretna Racing’s horsetrack eligible for slot machine gaming

licensure took place pursuant to statutory authorization. Section 125.01(1)(y),

      Since the effective date of the statutory amendment was contingent and
uncertain, see infra n.6, “pre-effective date referenda” were entirely possible and
were appropriately addressed with the language “after the effective date of this
section.”
                                         53
Florida Statutes (2012) requires “a majority vote of the total membership of the

legislative and governing body,” here the Gadsden County Commission, to place a

question or proposition on the ballot. The Gadsden County Commissioners’ vote

supplied statutory authorization for the referendum.

      Nor does Gretna Racing’s interpretation render meaningless the routine

language “after the effective date of this section.” See Ch. 2009-170, § 26, at 1803,

Laws of Fla. (providing in part that “[s]ections 4 through 25 [of this act] shall take

effect only if the Governor and an authorized representative of the Seminole Tribe

of Florida execute an Indian Gaming Compact . . ., only if the compact is ratified

by the Legislature, and only if the compact is approved or deemed approved, and

not voided pursuant to the terms of this act, by the Department of the Interior, and

such sections take effect on the date that the approved compact is published in the

Federal Register”); see also Ch. 2010-29, §§ 4-5, at 295, Laws of Fla. (amending

ch. 2009-170, § 26, Laws of Fla. and providing that “[s]ections 4 through 25 of

chapter 2009-170, Laws of Florida, shall take effect July 1, 2010”). The effective

date of the statute was highly uncertain at the time of its enactment, and the

Legislature provided that referenda “in any other county” should await the events

on which the effective date depended.

      The Department argues it is precluded from issuing a slot machine license to

                                         54
Gretna Racing because section 551.104(2) “currently allows the Division to

approve applications for slot machine permits only from pari-mutuel facilities in

[Miami–Dade and Broward C]ounties as specified by article X, section 23, of the

Florida Constitution.” The actual text of section 551.104(2) provides, however,

that an “application may be approved by the division only after the voters of the

county where the applicant’s facility is located have authorized by referendum slot

machines within pari-mutuel facilities in that county as specified in s. 23, Art. X of

the State Constitution.” (Emphasis added.) Hialeah Race Track does not fall

within this class. Like Gretna Racing, its eligibility depends on the statutory

amendment, not the constitutional amendment. The Department granted Hialeah

Race Track’s application without a murmur, and it should have treated Gretna

Racing’s application in like fashion.

      The Department’s reliance on sections 551.101 and 551.104(2) to deny

Gretna Racing’s application is as unjustified under familiar rules of statutory

construction as it is inconsistent. “When reconciling statutes that may appear to

conflict, the rules of statutory construction provide that a . . . more recently enacted

statute will control over older statutes. See Palm Bch. Cnty. Canvassing Bd. v.

Harris, 772 So. 2d 1273, 1287 (Fla. 2000); see also ConArt, Inc. v. Hellmuth,

Obata + Kassabaum, Inc., 504 F.3d 1208, 1210 (11th Cir. 2007). With regard to

th[is] . . . rule, th[e Florida Supreme] Court has explained ‘[t]he more recently
                                         55
enacted provision may be viewed as the clearest and most recent expression of

legislative intent.’ Harris, 772 So. 2d at 1287.” Fla. Virtual Sch. v. K12, Inc., 148

So. 3d 97, 102 (Fla. 2014). The Department’s reliance on this preamendment

language (and the maxim inclusio unius est exclusio alterius) is, moreover,

irreconcilably at odds with its issuance of a license for slot machines at Hialeah

Race Track.

      In sum, after Gadsden County complied with all requirements for placing the

question on the ballot, a majority of Gadsden County voters approved slot

machines at Gretna Racing’s pari-mutuel horsetrack facility. Gadsden County held

its referendum after July 1, 2010, the date the legislation amending section

551.102(4) finally took effect.    The Gadsden County Commission had clear,

statutory authority to place the question on the ballot. See § 125.01(1)(y), Fla.

Stat. (2012); see also Crescent Miami Ctr., LLC v. Fla. Dep’t of Revenue, 903 So.

2d 913, 918 (Fla. 2005) (“Florida’s well-settled rule of statutory construction [is]

that the legislature is presumed to know the existing law when a statute is enacted,

including judicial decisions on the subject concerning which it subsequently enacts

a statute.” (internal quotation marks and citations omitted)); Watt v. Firestone, 491

So. 2d 592, 593 (Fla. 1st DCA 1986) (stating non-charter counties have authority




                                         56
to conduct referenda 21 on casino gambling under article VIII, section 1(f) of the

Florida Constitution and section 125.01, Florida Statutes).            Because the

countywide referendum was held “after the effective date of” the amendment to

section 551.102(4), Gretna Racing is an “eligible facility,” as defined in section


      21
          “[T]he referendum power ‘can be exercised whenever the people through
their legislative bodies decide that it should be used.’ Florida Land Co. v. City of
Winter Springs, 427 So. 2d 170, 173 (Fla. 1983).” Holzendorf v. Bell, 606 So. 2d
645, 648 (Fla. 1st DCA 1992). Black’s Law Dictionary 1285 (7th ed. 1999)
defines “referendum” as: “1. The process of referring . . . an important public
issue to the people for final approval by popular vote. 2. A vote taken by this
method.” Unlike a referendum required for approval of a special law (see article
III, section 10, Florida Constitution, which provides: “No special law shall be
passed unless notice of intention to seek enactment thereof has been published in
the manner provided by general law. Such notice shall not be necessary when the
law, except the provision for referendum, is conditioned to become effective only
upon approval by vote of the electors of the area affected.”), voter approval of slot
machines does not automatically result in issuance of a license. Private parties,
situated as described in Chapter 551, must then take the initiative and make
application for a license. Since issues may arise regarding whether an applicant
satisfies other statutory requirements for licensure, the grant of a license is not
automatic.
       The Department asserts, for the first time on appeal, that the favorable
response of Gadsden County voters to a “sentiment” question about slot machines
was not the specifically authorized referendum required by section 551.102(4).
See generally D.R. Horton, Inc.- Jacksonville v. Peyton, 959 So. 2d 390, 397 (Fla.
1st DCA 2007) (“When the trial court reaches the right result, but for the wrong
reasons, that decision will be upheld on appeal if there is any basis which would
support the judgment in the record.” (citing Dade Cnty. Sch. Bd. v. Radio Station
WQBA, 731 So. 2d 638, 644-45 (Fla. 1999))). The Department’s argument that
section 125.01(1)(y), Florida Statutes, does not authorize Gadsden County to hold
a legally binding referendum regarding slot machines and that obtaining “an
expression of voter sentiment” is “notably different from referring a legislative act
to the people for ‘final approval by popular vote’” cannot be reconciled with Watt
v. Firestone, 491 So. 2d 592, 593 (Fla. 1st DCA 1986).
                                           57
551.102(4).

      I respectfully dissent.




                                58